Exhibit 10.1

 

[On the letterhead of ABN AMRO Capital USA LLC]

 

To:         Genco Commodus Limited

Genco Maximus Limited

Genco Claudius Limited

Genco Hunter Limited

Genco Warrior Limited

 

Copy:     Genco Shipping & Trading Limited

 

07 April 2016

 

Dear Sirs

 

Secured loan agreement dated 7 April 2015 (the "Loan Agreement") made between
Genco Commodus Limited,  Genco Maximus Limited, Genco Claudius Limited, Genco
Hunter Limited and Genco Warrior Limited as borrowers (the "Borrowers"), the
financial institutions listed in Schedule 1 to the Loan Agreement as lenders,
ABN AMRO Capital USA LLC as arranger, ABN AMRO Capital USA LLC as agent (acting
in that capacity, the "Agent") and ABN AMRO Capital USA LLC as security agent

 

1             Definitions

 

1.1          In this letter:

 

"Enforcement Action" means:

 

(a)          in relation to any Liabilities:

 

(i)the acceleration of any Liability or the making of any declaration that any
Liabilities are due and payable or payable on demand;

 

(ii)any demand against any Group Member under any security, guarantee or surety
provided of that Group Member;

 

(iii)the exercise of any right of set-off, account combination or payment
netting against any Group Member in respect of any Liabilities other than
ordinary netting under any swap or derivative contract; and

 

(iv)  the premature termination or close-out of any swap or derivative
transaction under any swap or derivative contract entered into with any Group
Member;

 

(b)          the taking of any steps to enforce or require the enforcement of
any Encumbrance granted by any Group Member (including any arrest of any vessel
or any other enforcement of any mortgage over any vessel or any other asset of
any Group Members the crystallisation of any floating charge or redirecting the
earnings of any vessel or the other assets of any Group







--------------------------------------------------------------------------------

 



Member), except for any enforcement of assignment of insurances in relation to a
total loss or other significant insured event; or

 

(c)          the petitioning or applying for any Insolvency Proceeding;

 

"Group" means the Parent and each of the Subsidiaries, and a "Group Member"
means any of them;

 

"Hornet Credit Facility" means the secured loan agreement dated 8 October 2014
(as amended and supplemented from time to time) made between Baltic Hornet
Limited as borrower, the banks listed in schedule 1 thereto as lenders, AMRO
Capital USA LLC, as MLA, agent and security agent, ABN AMRO Bank N.V. Singapore
Branch, as Sinosure Agent and ABN AMRO Bank N.V., as swap provider;

 

"Insolvency Proceedings" means any bankruptcy, liquidation, reconstruction,
winding up, dissolution, administration or reorganisation of any Group Member,
or any of such Group Member's assets or a composition, compromise, assignment or
arrangement with any creditor of any Group Member or any suspension of payments
or moratorium of any indebtedness of any such Group Member, or any other
insolvency proceedings or any analogous procedure or step in any jurisdiction
(including the appointment of any liquidator, receiver, administrator, trustee
or similar officer), including but not limited to, any chapter 11 cases in the
United States of America;

 

"Liability" means any and all Financial Indebtedness of any Group Member in
excess of $5,000,000;

 

"Other Credit Agreements" means any agreement entered into by any Group Member
relating to Financial Indebtedness (other than the Loan Agreement, the Hornet
Credit Facility and the Wasp Credit Facility);

 

"Termination Event" shall have the meaning given to it in paragraph 5.1 below;
and

 

"Wasp Credit Facility" means the secured loan agreement dated 8 October 2014 (as
amended and supplemented from time to time) made between Baltic Wasp Limited as
borrower, the banks listed in schedule 1 thereto as lenders, ABN AMRO Capital
USA LLC, as MLA, agent and security agent, ABN AMRO Bank N.V. Singapore Branch,
as Sinosure Agent and ABN AMRO Bank N.V., as swap provider.

 

1.2         All other terms and expressions used in this letter shall have the
same meaning given to them in the Loan Agreement.

 

1.3         This letter is designated as a Finance Document.

 

2            Request

 

We refer to the Loan Agreement and to your request for a temporary waiver of the
reduction of the Original Maximum Loan Amount (the "Reduction") which is
scheduled to occur on the next Reduction Date, being on 7 April 2016, in
accordance with the Reduction Profile pursuant to Clause 4.5.1 (Reduction of the
Original Maximum Loan Amount) of the Loan Agreement for the period commencing on
7 April





2

--------------------------------------------------------------------------------

 



2016 through and including 11:59pm (New York time) on 30 May 2016 (the "Waiver
Period").

 

3            Waiver and Conditions

 

We hereby agree to waive (the "Waiver") your compliance with, and any breach of,
the Reduction, during the Waiver Period, subject to the following conditions
being satisfied:

 

(a)          the Waiver shall apply only in relation to the Waiver Period; and

 

(b)          on the date of this letter, you provide us with a copy (with an
original to follow) of a certificate from a duly authorised officer of each
Security Party confirming that none of the documents delivered to the Agent
pursuant to section 1 (Security Parties) of Part I of Schedule 2 (Conditions
Precedent) of the Loan Agreement, have been amended or modified in any way since
the date of their delivery to the Agent, or copies, certified by a duly
authorised officer of the Security Party in question as true, complete, accurate
and neither amended nor revoked, of any which have been amended or modified.

 

4            Amendment to Loan Agreement

 

In consideration of the agreement of the Agent (acting on the instructions of
the Majority Lenders) to the Waiver, you hereby agree that for the duration of
the Waiver Period the definition of "Debt Service Reserve" in the Loan Agreement
shall be amended to read as follows:

 

""Debt Service Reserve" means:

 

(a)          for the period from 7 April 2015 up to and including 30 May 2016, a
minimum amount of $3,241,127.80; and

 

(b)          at any other time, a minimum of $1,600,000, provided that if
the Borrowers fail to make a payment to give effect to the reduction in the
Original Maximum Loan Amount required pursuant to Clause 4.5.1 (Reduction of
Original Maximum Loan Amount) on or prior to 31 May 2016 the Debt Service
Reserve shall be a minimum of $3,241,127.80.

 

in each case, reserved for use only towards payment for any shortfall in
Earnings, provided always that the amount required shall be increased pro rata
with each increase in the Commitments in accordance with Clause 2.2
(Increase).".

 

The Borrowers shall make a payment to give effect to the Reduction on or prior
to 31 May 2016 (the "Reduction Long-Stop Date").  If the Borrowers fail to make
a payment to give effect to the Reduction on or prior to the Reduction Long-Stop
Date the Borrowers shall procure that on the Reduction Long-Stop Date the sum of
$1,641,127.80 is immediately applied from the Earnings Account for m.v. "GENCO
COMMODUS" in reduction of the Original Maximum Loan Amount and the Borrowers
irrevocably authorise the Security Agent to instruct the Account Holder to make
that





3

--------------------------------------------------------------------------------

 



transfer.  If the Borrowers fail to make a payment to give effect to the
Reduction on or prior to the Reduction Long-Stop Date and fail to procure that
the sum of $1,641,127.80 is so applied on the Reduction Long-Stop Date:

 

(a)such failure shall be an Event of Default; and

 

(b)the minimum Debt Service Reserve amount shall not be reduced to $1,600,000.

 

Except as expressly amended pursuant to this letter all other terms and
conditions of the Finance Documents shall remain in full force and effect and
nothing contained in this letter shall relieve the Borrowers or any other
Security Party from any of its respective obligations under any such documents.

 

Each of the Security Parties confirms that all of its respective obligations
under or pursuant to each of the Security Documents to which it is a party
remain in full force and effect, despite the amendments to the Loan Agreement
made in this letter, as if all references in any of the Security Documents to
the Loan Agreement are references to the Loan Agreement as amended by this
letter.

 

The definition of any term defined in any of the Security Documents shall, to
the extent necessary, be modified to reflect the amendments to the Loan
Agreement made in or pursuant to this letter.

 

5            Termination of Waiver

 

5.1         The Waiver Period shall terminate and the Waiver shall cease to
apply automatically and with immediate effect if any event specified in 5.1(a)
to (e) below occurs (each a "Termination Event"), unless such Termination Events
are expressly waived by the Agent, acting on the instructions of the Majority
Lenders:

 

(a)          an Event of Default has occurred;

 

(b)          you are in breach of any of your obligations under this letter;

 

(c)          any creditor takes Enforcement Action against any Group Member and
such Enforcement Action is triggered by or triggers an event of default (however
described in any other agreement relating to Financial Indebtedness of such
Group Member) which is not waived or forborne;

 

(d)          any Group Member petitions or applies for any Insolvency
Proceedings; or

 

(e)          any Group Member makes a payment, repayment or prepayment of any
principal of a loan to any of its lenders or other creditors (other than any
indebtedness owed to the lenders as and when they fall due under the Hornet
Credit Facility or the Wasp Credit Facility and other than any inter- company
indebtedness by and among Group Members in the ordinary course of business) or
creates any security or gives any guarantee or other commitment or credit
support (or procures or allows any of its Affiliates to do so) in favour of any
lender or other creditor of any Group Member (other than cross





4

--------------------------------------------------------------------------------

 



collateralisation of facilities to the same lender for security maintenance
purposes).

 

 

5.2         After the termination of the Waiver, each of the Finance Parties
shall be released from all of its obligations under this letter and may take any
Enforcement Action after such termination in accordance with the terms of the
Finance Documents.

 

5.3         In the event the Borrowers make a payment to give effect to the
Reduction prior to the Reduction Long Stop Date this letter shall be of no
further effect as from the date of such payment.

 

6            Finance Parties' Rights

 

6.1          Nothing in this letter shall prevent the Finance Parties from
taking any Enforcement Action after the Waiver Period or after the Waiver ceases
to apply in respect of any Event of Default which has occurred or may occur
during the Waiver Period or which occurs or continues after the termination of
the Waiver, regardless of whether such Event of Default occurred prior to or
during the Waiver Period.  Accordingly, this letter shall not constitute any
waiver by the Finance Parties of any breach or default by any Group Member and
the Finance Parties reserve all rights in relation thereto (the "Reservation"),
except as otherwise expressly set out in this letter and subject only to the
terms of this letter.

 

6.2         Neither the passing of time nor any inaction, action, omission,
statement or discussion by, or on the part of, any Finance Party in relation to
all matters referred to above or any other matter arising under the Finance
Documents shall be taken in any way as constituting a waiver of, or as
prejudicing or limiting, any of the rights, powers or remedies which that
Finance Party may now, or hereafter, have under and pursuant to the Finance
Documents or otherwise.

 

6.4         The Reservation is made without prejudice to, and without intention
of amending, Clause 33 (Remedies and Waivers) of the Loan Agreement, the content
of which is hereby expressly repeated and averred.

 

6.5         Nothing in this letter, any document or in any correspondence,
meeting or discussion a Finance Party has had or may have with any Group Member
in relation to (i) the matters related to the Reduction, (ii) any other Events
of Default which occur or may occur after the date of this letter, (iii) the
refinancing or restructuring of the Borrowers' Loan and other obligations under
the Finance Documents or (iv) any other matters shall:

 

(a)          prejudice the position of the Finance Parties under the Finance
Documents or be construed as a waiver of any Group Member's obligations under or
pursuant to the Finance Document to which that Group Member is a party; or





5

--------------------------------------------------------------------------------

 



 

(b)          be deemed to constitute an amendment or waiver of any provision of
the Loan Agreement, the Guarantee or any other Finance Document (other than
clause 4 of this letter) or a commitment to amend, waive or restructure any
provision in the Loan Agreement, the Guarantee or any other Finance Document.

 

Any such correspondence, meeting or discussion in each case shall be entirely
without prejudice to the rights, powers and remedies of the Finance Parties
under or in respect of the Loan Agreement, the Guarantee or any other Finance
Document and all such rights, powers and remedies are expressly reserved.

 

7            Undertakings

 

7.1         During the Waiver Period, you shall promptly notify us if:

 

(i)a Termination Event occurs or is reasonably likely to occur; or

 

(ii)any Enforcement Action is commenced against a Group Member.

 

7.2         During the Waiver Period, you shall not pay any fee to any lender or
other creditor in connection with any waiver, modification or amendment to any
Other Credit Agreement unless the Agent (for the account of the Lenders)
receives such fee at the same time and in the same amount.

 

7.3         During the Waiver Period you shall promptly notify us if any Group
Member enters into any amendment or waiver in relation to any agreement in
respect of any Financial Indebtedness of any Group Member and shall inform the
Agent of the content of the amendment or waiver.

 

8            Continuing Security

 

You confirm that any Encumbrance created and/or any guarantee granted by the
Security Parties in favour of any of the Finance Parties remains in full force
and effect and is not in any way affected by this letter.

 

9            Counterparts and applicable law

 

9.1         This letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this letter.

 

9.2         This letter and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.





6

--------------------------------------------------------------------------------

 



 

Yours faithfully

 

 

 

 

/s/ Rajbir Talwar

    

/s/ R. Bisscheroux

Rajbir Talwar

 

R. Bisscheroux

Director

 

Director

 

For and on behalf of

ABN AMRO Capital USA LLC 

(as Agent acting on the instructions of the Majority Lenders)





7

--------------------------------------------------------------------------------

 



Confirmed and agreed on 07 April 2016

for an on behalf of

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Commodus Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Maximus Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Claudius Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Hunter Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Warrior Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Shipping & Trading Limited

 

(as Guarantor and Chargor)

 

 

8

--------------------------------------------------------------------------------